Exhibit 10.2




ANDREA ADAMS BROWN

Excepted Holder Agreement







This Excepted Holder Agreement (“Agreement”) is made and entered into this 29th
day of April, 2008, by and between National Health Investors, Inc., a Maryland
corporation (the “Company”), and Andrea Adams Brown (“Adams”).  




R  E  C  I  T  A  L  S




A.

The Company’s current intention is to enter into a stock purchase program to buy
up to 1 million shares of the Company’s common stock (“Common Stock”) in the
public market from its stockholders.




B.

Adams and certain members of her “family,” as defined in Section 544(a)(2) of
the Code, currently desire, in the aggregate, to purchase, directly or
indirectly, up to 1,200,000 shares of Common Stock in the public market (the
“Additional Shares”).




C.

To help the Company maintain its status as a REIT, the Company’s Articles of
Incorporation (the “Articles”), impose certain limitations on the ownership of
the Company’s Equity Stock.  The Articles contain a general restriction
prohibiting any person from owning more than 9.9% of the number of shares of any
class of outstanding Equity Stock of the Company (the “Ownership Limit”).




D.

The Company’s Board of Directors is permitted to waive the Ownership Limit and
allow ownership in excess of the Ownership Limit if certain conditions are
satisfied.  




E.

The Company’s Board of Directors desire to amend the Articles in the manner set
forth in Exhibit B (the “Amended Articles”).




F.

The Company’s Board of Directors and Adams desire to formalize, ratify, amend
and restate an “Excepted Holder Limit” (herein so called) that has been in
existence for the children and lineal descendants of Dr. Carl E. Adams and his
wife, Jennie Mae Adams, since the Company’s inception.




G.

Simultaneous with execution of this Agreement, Excepted Holder Agreements are
being entered into with Jennie Mae Adams, Carl Adams, Jr., Fred M. Adams, W.
Andrew Adams, Robert G. Adams, A.B. Adams, Joanne A. Coggin, Dorothy Adams,
William A. Adams, Jr. and Anthony Adams, and this Agreement is effective when
all such agreements are executed and delivered.  




NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:





1










A  G  R  E  E  M  E  N  T




1.

Representations of Adams.  




To induce the Company to enter into this Agreement, Adams represents and
warrants to the Company as follows:  




1.1

This Agreement has been duly executed and delivered by Adams, and is a valid and
binding obligation of Adams, enforceable in accordance with its terms;




1.2

The execution and delivery of this Agreement by Adams does not, and will not:
(i) violate or conflict with any agreement, order, injunction, decree, or
judgment to which Adams is a party or by which Adams is bound; or (ii) violate
any law, rule or regulation applicable to Adams;




1.3

No consent, approval or authorization of, or designation, registration,
declaration or filing with, any governmental entity or third Person is required
on the part of Adams in connection with the execution or delivery of this
Agreement;




1.4

On the date hereof, Adams Beneficially Owns 3,002,424 shares of Common Stock;
and




1.5

[Reserved]




1.6

No lineal descendant of Adams is a current excepted holder, except for the
individuals entering into Excepted Holder Agreements simultaneously herewith.  




2.

On-Going Covenants of Adams.  




Beginning on the date hereof, and during any period that an Excepted Holder
Limit established pursuant to this Agreement (as subsequently adjusted) remains
in effect, Adams covenants and agrees as follows:




2.1

Adams will not Beneficially Own more than twelve percent (12%) of the number of
any outstanding class of stock of the Company (the “Excepted Holder Limit”);
provided, however, such Excepted Holder Limit shall be increased to take into
account Adams’ Beneficial Ownership of the Additional Shares acquired, directly
or indirectly, by W. Andrew Adams.  If the Company redeems, repurchases or
cancels shares of Common Stock, other than in the Redemption, the effect of
which would be to cause Adams to exceed the Excepted Holder Limit, Adams’
Excepted Holder Limit shall be increased so that Adams then Beneficial Ownership
is not in excess of the new limit; provided, further, that if such increase
would cause the Company to Constructively Own more than a 9.9% interest (within
the meaning of Section 856(d)(2)(B) of the Code) in a tenant, such Excepted
Holder Limit shall be increased only to the extent it would not cause the
Company to have such an ownership interest in a tenant;




2.2

[Reserved]





1













2.3

Adams will not own, actually or Beneficially, shares of the Company’s Common
Stock that would violate the Excepted Holder Limit established for Adams
pursuant to this Agreement or that would cause the Company to become “closely
held” within the meaning of Section 856(h) of the Code.




2.4

Adams agrees that any violation or attempted violation of Section 2.1 or 2.3 of
this Agreement will automatically cause the shares of Equity Stock that
otherwise would result in the violation to be Excess Stock as such term is
defined in the Amended Articles and such Excess Stock shall be subject to all
the terms and limitations set forth in the Amended Articles with respect to
Excess Stock (without regard to any exception due to an Excepted Holder
Agreement).  In the event a violation or attempted violation occurs before the
Amended Articles are effective and the shares of Equity Stock that would
otherwise result in the violation are held by a Person who is not bound by the
Amended Articles so that the Excess Stock provisions of the Amended Articles
would not be enforceable against such Person, then shares owned by Adams shall
be converted into Excess Stock; provided, however, if the conversion of shares
into Excess Stock under this sentence would not operate to avoid a violation of
Section 2.1 and 2.3, then the provisions of the Articles shall govern and be
applied assuming that Persons against whom the provisions are applied are not
Excepted Holders.




2.5

[Reserved]




2.6

Adams agrees to vote her shares of Common Stock in favor of adoption of the
Amended Articles when such matter is submitted to a vote of the shareholders of
the Company.  




2.7

No later than March 31 of each calendar year beginning in 2009 (but only for so
long as Adams actually or Beneficially Owns at least 10 percent of the Equity
Stock of the Company), Adams shall deliver to the Company a schedule listing
Adams’ then current actual and Beneficial Ownership of Equity Stock with detail
sufficient for the Company to independently determine Adams’ then current actual
and Beneficial Ownership of Equity Stock.




3.

On-Going Covenants of the Company




3.1

[Reserved]




3.2

The Company agrees that at its next annual shareholders meeting it will submit
for approval of its shareholders the Amended Articles and immediately after
approval take all reasonable steps to cause the Amended Articles to become
effective, subject to any fiduciary obligations.




3.3

Notwithstanding the provisions of Section 9.3.7 of the Articles, the Directors
of the Company agree that the Excepted Holder Limit granted to Adams by this
Agreement and this Excepted Holder Agreement shall not be revoked unless the
Board of





2










Directors determines that such revocation is required for the preservation of
the Company’s qualification as a REIT.  




4.

Company’s Authorization of Agreement




Based on the above representations and agreements, the Company has formalized,
ratified and amended an existing Excepted Holder Limit for Adams by adopting a
resolution of its Board of Directors in the form attached to this Agreement as
Exhibit “A.”




5.

Applicability of Charter Provisions




5.1

Adams and the Company agree that, in lieu of the applicable provisions of
Section 9.3 of the Articles, by which Adams, as a Beneficial Owner or
Constructive Owner of Equity Stock, would otherwise be bound, the parties hereto
agree to provide the following information:




(a)

[Reserved]




(b)

[Reserved]




(c)

[Reserved]




(d)

Adams shall provide the information described in 9.6 of the Amended Articles in
accordance with the provisions thereof.




6.

Definitions




6.1

“Beneficial Ownership” shall mean ownership of Equity Stock by a Person who is
an actual owner, for federal income tax purposes, of such shares of Equity Stock
or who is treated as an owner of such shares of Equity Stock under Section
542(a)(2) of the Code either directly, indirectly, or constructively through the
application of Section 544 of the Code, as modified by Sections 856(h)(1)(B) and
856(h)(3) of the Code.  The terms “Beneficial Owner,” “Beneficially Owns” and
“Beneficially Owned” shall have correlative meanings.  For example, if a
corporation is the actual beneficial owner of Equity Stock, the shares will be
treated as Beneficially Owned by that corporation (due to its direct ownership
of the shares), and the stockholders of that corporation will Beneficially Own
their respective proportionate interests in those shares (due to their deemed
ownership under Code Section 544(a)(l)), and interests in the same shares may
also be treated as Beneficially Owned by others, depending upon the identity of,
and relationships between, the stockholders and those related to the
stockholders.




6.2

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.




6.3

“Constructive Ownership” shall mean ownership of Equity Stock by a Person,
whether the interest in the shares of Equity Stock is held directly or
indirectly





3










(including by a nominee), and shall include interests that would be treated as
owned through the application of Section 318(a) of the Code, as modified by
Section 856(d)(5) of the Code.  The terms “Constructive Owner,” “Constructively
Owns” and “Constructively Owned” shall have correlative meanings.  For example,
if a corporation is the actual beneficial owner of Equity Stock, the shares will
be treated as Constructively Owned by that corporation (due to its direct
ownership of the shares), and the 10% or more stockholders of that corporation
will Constructively Own their respective proportionate interests in those shares
(due to their deemed ownership under Code Section 318(a)(2)(C) as modified by
Code Section 856(d)(5)), and interests in the same shares may also be treated as
Constructively Owned by others, depending upon the identity of, and
relationships between, the stockholders and those related to the stockholders.




6.4

“Equity Stock” shall mean stock that is either preferred stock or common stock
of the Company.




6.5

“Person” shall mean an individual, corporation, partnership, estate, trust
(including a trust qualified under Section 401(a) or 501(c)(17) of the Code), a
portion of a trust permanently set aside for or to be used exclusively for the
purposes described in Section 642(c) of the Code, association, private
foundation within the meaning of Section 509(a) of the Code, joint stock company
or other entity and also includes a group as that term is used for purposes of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended; but does
not include an underwriter which participated in a public offering of the Equity
Stock for a period of 30 days following the purchase by such underwriter of
shares of the Equity Stock.

6.6

“Redemption” shall mean the 1 million shares of the Company’s Common Stock as
described in Recital A hereof plus, in the sole discretion of the Board of
Directors of the Company, up to an additional 1 million shares for an aggregate
of 2 million shares of the Company’s Common Stock.




7.

Miscellaneous




7.1

All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by and construed in accordance with the domestic
laws of the State of Maryland, without giving effect to any choice of law or
conflict of law provision (whether of the State of Maryland or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Maryland.




7.2

This Agreement may be signed by the parties in separate counterparts, each of
which when so signed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.




7.3

This Agreement shall terminate, and Adams shall cease to be an “Excepted Holder”
(as defined in the Articles) as set forth herein and in the Articles of the
Company, as existing on the date of this Agreement, and as amended thereafter,
upon





4










reduction of Adams’ Beneficial Ownership and Constructive Ownership to or below
9.9% of all outstanding classes of Equity Stock of the Company.  In the event of
termination of this Agreement, Adams shall immediately become subject to all
rules and restrictions regarding the ownership of the Company’s Equity Stock,
including, without limitation, the limitations set forth in the Articles of the
Company, as amended.




7.4

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and heirs; provided, that
no party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto,
except that the estate of Adams is a permissible assignee.  Any purported
assignment in violation hereof shall be null and void.




Provided that the Board of Directors of the Company in good faith determines
that the following may not detrimentally affect the Company’s status as a REIT
or cause the Company to Constructively Own more than a 9.9 percent interest
(within the meaning of Section 856(d)(2)(B) of the Code) in any tenant, upon the
death of Adams, if the actual or Beneficial Ownership of Adams’ Equity Stock
would cause any heir of Adams to violate (i) the Ownership Limit or (ii) an
Excepted Holder Limit already in place for such heir; then, in the case of (i)
an Excepted Holder Limit shall be established for such heir in an amount equal
to such heir’s actual and Beneficial Ownership of Equity Stock after Adams’
death under the same terms as included in Adams’ Excepted Holder Agreement and
in the case of (ii) such heir’s Excepted Holder Limit shall be increased to
equal the amount of such heir’s actual and Beneficial Ownership of Equity Stock
after Adams’ death.




7.5

Any provision of this Agreement may be amended or waived if in writing and
signed by the Company and Adams.  No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.  No provision of this Agreement is intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder.




7.6

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms.  It is accordingly agreed that the parties shall be entitled to
specific performance of the terms hereof, this being in addition to any other
remedy to which they are entitled at law or in equity.








5










7.7

This Agreement (together with the Exhibits and Schedules hereto) constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof.







National Health Investors, Inc.,

a Maryland corporation







By:

/s/ Ernest E. Hyne, II

Name:  Ernest E. Hyne, II

Title:  Acting Secretary










/s/ Andrea Adams Brown

Andrea Adams Brown











6










List of Exhibits and Schedules













Exhibit / Schedule

 

Section

Exhibit A

Form of Company’s Board Resolutions

4

Exhibit B

Form of Articles of Amendment

Recital B

 

 

 

 

 

 





























Exhibit “A”

ADAMS FAMILY

Excepted Holder Limit Resolutions




RESOLVED, in accordance with Article 9 of the Company’s Articles of
Incorporation (“Articles”), the Directors hereby determine that, the Excepted
Holder Agreements with each of W. Andrew Adams, Jennie Mae Adams, Carl
Adams, Jr., Fred M. Adams, Robert G. Adams, A.B. Adams and Joanne A. Coggin, and
Andrea Adams Brown, William A. Adams, Jr. and Anthony Adams, and Dorothy Adams,
(the “Excepted Holder Agreements”) are hereby ratified and approved (capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Excepted Holder Agreements); and




FURTHER RESOLVED, that the Excepted Holder Agreements establish the following
Excepted Holder Limits:  




 

Limit

W. Andrew Adams

20.0 %

Jennie Mae Adams

14.5%

Carl Adams, Jr.

12.5%

Fred M. Adams

12.5%

Robert G. Adams

13.0%

A.B. Adams

12.5%

Joanne A. Coggin

13.5%

Dorothy Adams

10.5%*

Andrea Adams Brown

12.0%*

William A. Adams, Jr.

12.0%*

Anthony Adams

12.0%*




*such limits to be increased to reflect the purchase of Additional Shares by W.
Andrew Adams




FURTHER RESOLVED, as specified in the Excepted Holder Agreement, that if the
Company redeems, repurchases or cancels shares of Common Stock, other than in
the Redemption, the effect of which would be to cause the Excepted Holder to
exceed the Excepted Holder Limit, the Excepted Holder Limit shall be increased
so that the Excepted Holder’s then Beneficial Ownership is not in excess of the
new limit; provided, further, that if such increase would cause the Company to
Constructively own more than a 9.9% interest (within the meaning of Section
856(d)(2)(B) of the Code) in a tenant, such Excepted Holder Limit shall be
increased only to the extent it would not cause the Company to have such an
ownership interest in a tenant; and

FURTHER RESOLVED, that notwithstanding the provisions of Section 9.3.7 of the
Articles, the Directors of the Company agree that the Excepted Holder Limit
granted to such Excepted Holder by the Excepted Holder Agreement shall not be
revoked unless the Board of Directors determines that such revocation is
required for the preservation of





A-1










the Company’s qualification as a REIT, all as specified in the Excepted Holder
Agreement; and




FURTHER RESOLVED, pursuant to the power of the Board of Directors in Sections
9.3.7, 9.3.8 and 9.3.9 of the Articles of Incorporation, as currently in effect,
the Board of Directors determines that the only “Current Excepted Holders”
(referred to in Section 9.3.6.2 of the Articles of Incorporation as currently in
effect) are those with whom the Company has entered into a written Excepted
Holder Agreement dated April ______, 2008 and determines that there are no other
excepted holders and hereby revokes any prior determination with respect to a
broader group, including but not limited to other Persons who are children and
lineal descendants of Dr. Carl E. Adams and wife, Jennie Mae Adams.  




FURTHER RESOLVED, that any director and any officer of the Company (the
“Authorized Persons”), be and each hereby is individually authorized and
directed, by and on behalf of the Company, to execute the Excepted Holder
Agreements, substantially in the form as previously provided to the directors,
with such changes therein as the person executing them may approve, and to take
such additional actions and to negotiate the terms of, execute, deliver and
perform any and all other agreements, instruments, documents and other writings
necessary or desirable, in such person’s sole discretion, to accomplish the
foregoing resolutions, the taking of such actions or the execution and delivery
of such agreements, instruments, documents and other writings to be conclusive
evidence of the Company’s approval of the terms and conditions thereof.




Amendment to Articles of Incorporation

RESOLVED, subject to the shareholder approval, the Board of Directors hereby
authorizes and approves the amendment of the Company’s Articles of Incorporation
in the form attached hereto as Schedule 1 (the “Articles of Amendment”); and

FURTHER RESOLVED, that the Board of Directors hereby recommends the Articles of
Amendment to the Company’s shareholders for approval at the next Annual
Shareholders Meeting for which a proxy has not already been mailed; and

FURTHER RESOLVED, that the Authorized Persons be and each hereby is individually
authorized upon due approval by Shareholders to execute and file the Articles of
Amendment with the Maryland Department of Assessments and Taxation and any other
appropriate office(s), with such changes, additions, and deletions as the
signing officer may approve; the execution of which shall be conclusive evidence
of the Company’s approval thereof; and

FURTHER RESOLVED, that the Board of Directors hereby approves and authorizes the
filing of any regular annual proxy statement and other materials to accomplish
the foregoing at the 2009 regular Annual Shareholders Meeting; and

FURTHER RESOLVED, that the Authorized Persons be and each hereby is individually
authorized to prepare and mail to the Company’s shareholders a proxy





A-2










statement, together with any amendments or supplements thereto, and to engage
the services of counsel, accountants and such other experts as they may deem
necessary or appropriate in the proper preparation of the proxy statement.





A-3










Schedule A




Differences in Substantially Identical Agreements




In addition to the Excepted Holder Agreement signed by Andrea Adams Brown, each
of the following individuals entered into substantially identical agreements
with NHI:




1.

Jennie Mae Adams

2.

Fred M. Adams

3.

Carl Adams, Jr.

4.

A.B. Adams

5.

Joanne Adams Coggin

6.

Robert G. Adams

7.

Dorothy Adams

8.

William A. Adams, Jr.

9.

Anthony Adams




The following are the differences with respect to each of those agreements:







JENNIE MAE ADAMS

Difference

Explanation

Location in Agreement

Name:  

The name “Andrea Adams Brown” was substituted with the name “Jennie Mae Adams”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “Jennie Mae Adams” was substituted with the name “Andrea Adams Brown”

Recital G

No. of Shares:

 “3,002,424” was changed to “2,432,293”

Section 1.4, 1st line

Excepted Holder Limit %:  

“twelve percent (12%)” was changed to fourteen and one-half percent (14.50%)”

Section 2.1, 1st line

Deletion  of proviso to Excepted Holder Limit definition:

“such Excepted Holder Limit shall be increased to take into account Adams’
Beneficial Ownership of the Additional Shares acquired, directly or indirectly,
by W. Andrew Adams.”

Section 2.1, 3rd line, between “provided, however,” and “If the Company”

FRED M. ADAMS

Difference

Explanation

Location in Agreement

Name:

The name “Andrea Adams Brown” was substituted with the name “Fred M. Adams”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “Fred M. Adams” was substituted with the name “Andrea Adams Brown”

Recital G

No. of Shares:  

“3,002,424” was changed to “2,008,846”

Section 1.4, 1st line

Excepted Holder Limit %:

“twelve percent (12%)” was changed to “twelve and one-half percent (12.50%)”

Section 2.1, 1st line

Deletion  of proviso to Excepted Holder Limit definition:

“such Excepted Holder Limit shall be increased to take into account Adams’
Beneficial Ownership of the Additional Shares acquired, directly or indirectly,
by W. Andrew Adams.”

Section 2.1, 3rd line, between “provided, however,” and “If the Company”







CARL ADAMS, JR.

Difference

Explanation

Location in Agreement

Name:

The name “Andrea Adams Brown” was substituted with the name “Carl Adams, Jr.”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “Carl Adams, Jr.” was substituted with the name “Andrea Adams Brown”

Recital G

No. of Shares:  

“3,002,424” was changed to “2,011,575”

Section 1.4, 1st line

Excepted Holder Limit %:

“twelve percent (12%)” was changed to “twelve and one-half percent (12.50%)”

Section 2.1, 1st line

Deletion  of proviso to Excepted Holder Limit definition:

“such Excepted Holder Limit shall be increased to take into account Adams’
Beneficial Ownership of the Additional Shares acquired, directly or indirectly,
by W. Andrew Adams.”

Section 2.1, 3rd line, between “provided, however,” and “If the Company”

























































A. B. ADAMS

Difference

Explanation

Location in Agreement

Name:

The name “Andrea Adams Brown” was substituted with the name “A. B. Adams”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “A. B. Adams” was substituted with the name “Andrea Adams Brown”

Recital G

No. of Shares:  

“3,002,424” was changed to “2,011,046”

Section 1.4, 1st line

Excepted Holder Limit %:

“twelve percent (12%)” was changed to “twelve and one-half percent (12.50%)”

Section 2.1, 1st line

Deletion  of proviso to Excepted Holder Limit definition:

“such Excepted Holder Limit shall be increased to take into account Adams’
Beneficial Ownership of the Additional Shares acquired, directly or indirectly,
by W. Andrew Adams.”

Section 2.1, 3rd line, between “provided, however,” and “If the Company”







JOANNE ADAMS COGGIN

Difference

Explanation

Location in Agreement

Name:

The name “ Andrea Adams Brown” was substituted with the name “Joanne Adams
Coggin”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “Joanne A. Coggin” was substituted with the name “Andrea Adams Brown”

Recital G

No. of Shares:  

“3,002,424” was changed to “2,263,575”

Section 1.4, 1st line

Excepted Holder Limit %:

“twelve percent (12%)” was changed to “thirteen and one-half percent (13.50%)”

Section 2.1, 1st line

Deletion  of proviso to Excepted Holder Limit definition:

“such Excepted Holder Limit shall be increased to take into account Adams’
Beneficial Ownership of the Additional Shares acquired, directly or indirectly,
by W. Andrew Adams.”

Section 2.1, 3rd line, between “provided, however,” and “If the Company”



























ROBERT G. ADAMS

Difference

Explanation

Location in Agreement

Name:

The name “Andrea Adams Brown” was substituted with the name “Robert G. Adams”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “Robert G. Adams” was substituted with the name “Andrea Adams Brown”

Recital G

No. of Shares:  

“3,002,424” was changed to “2,127,661”

Section 1.4, 1st line

Excepted Holder Limit %:

“twelve percent (12%)” was changed to “thirteen percent (13%)”

Section 2.1, 1st line

Deletion  of proviso to Excepted Holder Limit definition:

“such Excepted Holder Limit shall be increased to take into account Adams’
Beneficial Ownership of the Additional Shares acquired, directly or indirectly,
by W. Andrew Adams.”

Section 2.1, 3rd line, between “provided, however,” and “If the Company”







DOROTHY ADAMS

Difference

Explanation

Location in Agreement

Name:

The name “Andrea Adams Brown” was substituted with the name “Dorothy Adams”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “Dorothy Adams” was substituted with the name “Andrea Adams Brown”

Recital G

No. of Shares:  

“3,002,424” was changed to “2,653,029”

Section 1.4, 1st line

Excepted Holder Limit %:

“twelve percent (12%)” was changed to “ten and one-half percent (10.50%)”

Section 2.1, 1st line







WILLIAM A. ADAMS, JR.

Difference

Explanation

Location in Agreement

Name:

The name “Andrea Adams Brown” was substituted with the name “William A. Adams,
Jr.,”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “William A. Adams, Jr.” was substituted with the name “Andrea Adams
Brown”

Recital G



























ANTHONY ADAMS

Difference

Explanation

Location in Agreement

Name:

The name “Andrea Adams Brown” was substituted with the name “Anthony Adams”

Main Title

Introductory paragraph, 3rd line

Page 7, signature line

Substitution of name:  

The name “Anthony Adams” was substituted with the name “Andrea Adams Brown”

Recital G
























